Truly, J.
(specially concurring).
Reviewing the facts of this case in the light of a completed record, taking into consideration the proof adduced before and after the remand of the case by this court, passing upon the acts of the parties in the light of their environment at the time, the conclusion that the compromise of the 21st of November, 1896, was fairly entered into, is valid, and should be upheld, is irresistible and inescapable. However it may have appeared in the dim, uncertain light of the incomplete record before the court upon the former hearing, a candid and impartial examination of the record now presented demonstrates that Bate Field acted with full knowledge of all her rights in the premises, and, in view of the many legal obstacles in her path, it cannot be said that she decided unwisely in accepting the compromise offered as the result of some days’ negotiation. In passing on her actions at the time, it is not amiss to narrate briefly her surroundings and the past events which led up to and culminated-in the execution of the compromise deed. The photograph of Miss Bate Field, as shown by the record, is this: A young lady twenty-one years of age, educated, cultured, traveled; so capable and intelligent that at nineteen her parents deemed her competent to transact her own business affairs, and upon their petition her disabilities of minority were by the chancery court removed. She had been familiar with the protracted litigation almost from the day of its inception. She was present at, and understood, repeated conversations between E. C.' Field, her uncle; Sarah M. Field, her mother, and their lawyers. The answer filed to one of the bills of complaint is confessedly in her own handwriting, and in this answer the theory of the defense is set forth with wealth of detail, and the trust deed of August 30, 1890, specifically referred to, and her claim of title based on its provisions. She had been kept posted by letters of counsel, forwarded to her by her mother, of the various plans by which it was hoped victory could be snatched from the jaws *670of defeat. She had been advised of the ebb and flow of their hopes of success, and knew that these had receded and left her ship of promise stranded. She had learned through the letters of that attorney, dated July 8, September 7 and 14, 1896, how desperate was the chance of success. Possessing this information, she, with her mother and brother, went to the conference which resulted in the compromise. The record shows further that the attorneys who represented her were vigilant and faithful in the discharge of their duty in guarding her interest. We find that they had diagnosed the case with great acumen and professional skill. On July 8, 1896 (four months before the compromise), in a letter to Mrs. Sarah M. Field, which was forwarded to Miss Bate Field, they had set out this diagnosis, pointed out the weaknesses of the case, and indicated the desperately slight chance of final recovery. Subsequently, on September 14th, we find one of the attorneys writing that his greatest fears had been realized; that “they have sworn us clear out of court,” as the witness had testified “as we feared he would do;” whereupon, despairing of final success, but still faithful to their client, seeking to save something from the wreck, her attorneys broached the subject of a compromise to the attorneys of the Middlesex Banking Company, and, when this had culminated in the submission of a definite proposition, summoned their client to a conference. It is impossible, in my judgment, to read this record, and follow this case through all its manifold and devious changes, without being convinced that the attorneys who represented Bate Field not only acted with absolute fidelity to their client, but displayed rare skill in their efforts to save a case which appeared beyond the power of legal medicament. The letter of July 8, 1896, is incontrovertible evidence of the careful consideration which the writer had bestowed on the case. Its various phases are therein pointed out, the proposed plan of treatment indicated, and the legal complications which might arise clearly stated. It should be *671noted also that this compromise was not of the seeking of the Middlesex Banking Company. The attorneys for Bate, realizing the doubtfulness, if not hopelessness, of their cause, made the first approach, which, after several counter propositions, resulted in the offer which was finally accepted.
Coming now to the occasion on which the compromise was formally closed and the deed in pursuance thereof executed, we find that Bate Field was fully posted as to all past details of the litigation, with full information of all material facts; that she had a long consultation with her attorneys, who, being themselves informed in the premises, went over in detail every theory of. the case, and made disclosures of all the material facts bearing on the case. Again, it is disclosed that Bate Field was not pressed for an acceptance of the offered compromise. On the contrary, after mature reflection, she decided to accept the offer, and therefore, when the attorneys for Middle-sex Banking Company endeavored to end the negotiations, and withdrew the offer of compromise on account of a doubt which arose as to her age, objection was made on her behalf by her counsel, and Mrs. Sarah M. Field, her mother, by affidavit supplied the proof that Bate Field had attained her majority, which proof enabled her to acceptably execute the compromise deed. After execution the deed was retained in her possession for several days before counsel for appellant finally concluded to accept the deed and pay the sum agreed on.
Here, then, is the scene, and these the actors in the drama, as they are portrayed by the completed record of the cause: A young lady, intelligent, competent, fully informed, advised by shrewd and faithful counsel devoted to her interest and learned in the law, with no concealment on the part of any one, granted ample time for reflection and examination, who, after full discussion, enters into a compromise, and by so doing obtains money, of which, at that very time, according to her own story, she stood in pressing need. She was not pressed for an accept*672anee of the offer made, but she, her mother, and her attorneys insisted on appellant carrying the compromise into effect. To hold a settlement of a pending, doubtful litigation consummated under such circumstances invalid would be to overturn the firmly established principle of law which encourages compromises, and would set at defiance repeated adjudications of this and other courts. We adhere to its fullest extent to the doctrine that a court of conscience will protect the ignorant or unwary from fraud, unconscionable imposition, or oppression. But this is not the case. Capable of contracting, fully informed, advised of her rights and her prospects, counseled by attorneys of unblemished character and of unquestioned ability, after full and calm deliberation, Bate Field converts her chances of future success into ready cash. Such a transaction is supported by every principle of law and justice and right. The compromise by Bate Field being valid, appellee has no right of action.
As'this is decisive of the case, I have not deemed it necessary and do not now pronounce any conclusion as to the validity or construction of the trust deed of August 30, 1890.
I concur specially in the result.